652 F.2d 603
108 L.R.R.M. (BNA) 2424, 92 Lab.Cas.  P 13,069
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TAFT BROADCASTING COMPANY, Respondent.
No. 79-1140.
United States Court of Appeals,Sixth Circuit.
Nov. 10, 1980.

Elliott Moore, Kathy Krieger, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Emil C. Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, Paul J. Spielberg, Washington, D. C., for petitioner.
Frank H. Stewart, Stephen Boardman, Jeffrey B. Kelly, Taft, Stettinius & Hollister, Cincinnati, Ohio, for respondent.
Before LIVELY and ENGEL, Circuit Judges and PECK, Senior Circuit Judge.

ORDER

1
This is an appeal for enforcement and a cross-petition to deny enforcement of an NLRB order, reported at 238 N.L.R.B. No. 80 (September 28, 1978), directing reinstatement and relief for June Johnson and Hanna Gutmann, discharged employees of the Taft Broadcasting Company in Columbus, Ohio.


2
Upon a review of the record as a whole, the court concludes that substantial evidence supports the Board's decision with respect to Johnson, but agrees with the Administrative Law Judge that there is no substantial evidence to support the claim that Gutmann was discharged because of her union activities.  On the contrary, it appears that the reasons for Gutmann's discharge were related solely to her job performance.  The Board's decision that these reasons were pretextual is without support in the record when viewed as a whole.  Accordingly,


3
IT IS ORDERED that the order of the Board is enforced as to Johnson, but enforcement as to Gutmann is denied.  No costs, neither party having prevailed in full.